COURT OF APPEALS OF VIRGINIA

Present: Judges Baker, Willis and Bray
Argued at Norfolk, Virginia

BRIAN ROBERTS

v.           Record No. 1975-94-1        MEMORANDUM OPINION * BY
                                         JUDGE RICHARD S. BRAY
COMMONWEALTH OF VIRGINIA                   OCTOBER 31, 1995

         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                      J. Warren Stephens, Judge

             David B. Olson for appellant.

             Thomas D. Bagwell, Assistant Attorney General,
             (James S. Gilmore, III, Attorney General; Monica
             S. McElyea, Assistant Attorney General, on brief),
             for appellee.



     Brian Roberts (defendant) was convicted by the trial court

for possession with intent to distribute marijuana in excess of

one-half ounce but less than five pounds in violation of Code

§ 18.2-248.1.    Defendant complains on appeal that the trial court

erroneously declined to suppress evidence obtained through an

"illegal seizure."    Finding no error, we affirm the conviction.

     The parties are fully conversant with the record in this

case, and we recite only those facts necessary to a disposition

of this appeal.

     On appeal from a trial court's denial of a motion to

suppress, we must review the evidence in the light most favorable

to the prevailing party below, the Commonwealth in this instance,

granting to it all reasonable inferences fairly deducible

therefrom.     Commonwealth v. Grimstead, 12 Va. App. 1066, 1067,


     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
407 S.E.2d 47, 48 (1991); Reynolds v. Commonwealth, 9 Va. App.
430, 436, 388 S.E.2d 659, 663 (1990).   The findings of the trial

court will not be disturbed unless "plainly wrong," Grimstead, 12

Va. App. at 1067, 407 S.E.2d at 48, and the burden is upon the

appellant to show that the denial constituted reversible error.

Reynolds, 9 Va. App. at 436, 388 S.E.2d at 663.

     The record discloses that the defendant was arrested for

trespass by a privately employed security guard.    During a

subsequent consent search of defendant's person, the guard

detected a bulge in defendant's pants and, "inside . . . found

. . . 11 little small bags" of marijuana.   This evidence was

admitted at trial, despite defendant's objection and related

motion to suppress.
     "Evidence obtained in violation of the Fourth Amendment is

inadmissible in a criminal prosecution for a charged criminal

violation pertaining to the seized evidence."     Anderson v.

Commonwealth, 20 Va. App. 361, 363, 457 S.E.2d 396, 397 (1995).

However, the Fourth Amendment is implicated only in government

action, not in searches and seizures undertaken by private

actors.   United States v. Jacobsen, 466 U.S. 109, 113 (1984);

Morke v. Commonwealth, 14 Va. App. 496, 503, 419 S.E.2d 410, 414

(1992).   "[A] private search, no matter how unreasonable, does

not constitute a constitutional violation warranting the

suppression of the evidence seized."    Mills v. Commonwealth, 14
Va. App. 459, 463, 418 S.E.2d 718, 720 (1992).    Thus, evidence

obtained in contravention of Fourth Amendment protections is



                               - 2 -
excluded only when an accused "demonstrate[s] the contested

search or seizure was conducted by an officer of the government

or someone acting at the government's direction . . . ."     Duarte

v. Commonwealth, 12 Va. App. 1023, 1025, 407 S.E.2d 41, 42

(1991).

     Here, there is no evidence that the guard acted under color

of governmental authority.   From the initial contact with

defendant until the subsequent arrest and disputed search and

seizure, the guard was pursuing duties related only to his

private employment, conduct which clearly presents no Fourth

Amendment evidentiary issues.   Accordingly, we affirm the

conviction.
                                         Affirmed.




                                - 3 -